Case:18-40892-EJC Doc#:123 Filed:10/02/20 Entered:10/02/20 10:04:56                          Page:1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION

  IN RE:                                                         )
                                                                 )        CASE NO. 18-40892
  PATRICIA E REDMOND,                                            )
                                                                 )        CHAPTER 7
                                                                 )
                                                                 )
                                  DEBTOR.                        )

                        NOTICE OF INTENT TO ABANDON PROPERTY

         PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 554(a) of the Bankruptcy
 Code, Wendy A. Owens, Trustee, intends to and will abandon the following described
 property as burdensome or of inconsequential value to the estate, unless, within fifteen (15)
 days from the date of service of this Notice, a creditor or other interested party files a written
 objection and request for hearing with the Clerk of the Bankruptcy Court, at P. O. Box 8347,
 Savannah, GA, 31412, and serves a copy of such request on the trustee, Wendy A. Owens, PO
 Box 8846, Savannah, GA 31412.
 Trustee intends to abandon the following property:

 Asset Description                                     Petition Value Liens     Exemptions
 1. 39 Shore Road, Savannah, GA 31419-0000,              $950,000.00 $418,350.00 $21,500.00
 Chatham County
 2. 2010 Toyota Venza                                      $15,000.00         $0.00     $5,000.00
 3. clothing                                                  $150.00         $0.00       $150.00
 4. wedding ring set, watch                                 $2,000.00         $0.00       $500.00
 5. Checking: Wells Fargo Bank                                 $25.00         $0.00        $25.00



                    This 2nd day of October, 2020.



                                                               Respectfully submitted,

                                                               /s/ Wendy A. Owens
                                                               WENDY A. OWENS
                                                               Georgia Bar Number 557809
Case:18-40892-EJC Doc#:123 Filed:10/02/20 Entered:10/02/20 10:04:56   Page:2 of 3




       WENDY A. OWENS, ESQ.
       GA BAR NO. 557809
       CHAPTER 7 TRUSTEE
       PO BOX 8846
       SAVANNAH, GA 31412
       (912) 239-9888
Case:18-40892-EJC Doc#:123 Filed:10/02/20 Entered:10/02/20 10:04:56                    Page:3 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

  IN RE:                                                     )
                                                             )      CASE NO. 18-40892
  PATRICIA E REDMOND,                                        )
                                                             )      CHAPTER 7
                                                             )
                                                             )
                                DEBTOR.                      )



                                 CERTIFICATE OF SERVICE

        This is to certify that I have this date served the foregoing, NOTICE OF INTENT TO

 ABANDON PROPERTY, by CM/ECF or by depositing same in the United States Mail with

 sufficient postage affixed thereon, to those addressed below:

       Patricia E Redmond                                 Office of the U.S. Trustee
       39 Shore Road                                      Johnson Square Business Center
       Savannah, GA 31419                                 2 East Bryan Street, Ste. 725
                                                          Savannah, GA 31401
       Judson C. Hill
       P O Box 8012
       Savannah, GA 31412

                    This 2nd day of October, 2020.



                                                           /s/ Wendy A. Owens
                                                           WENDY A. OWENS
                                                           Georgia Bar Number 557809
